                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    THE PRUDENTIAL INSURANCE                               Case No. 2:17-CV-900 JCM (VCF)
                      COMPANY,
                 8                                                                             ORDER
                                                             Plaintiff(s),
                 9
                               v.
               10
                      FAITH LEE, et al.,
               11
                                                          Defendant(s).
               12
               13
                              Presently before the court is the matter of Prudential Insurance Company of America v.
               14
                      Lee et al., case number 2:17-cv-00900-JCM-VCF. Prudential Insurance Company filed the instant
               15
                      interpleader action to resolve competing claims to Rex Wilson’s (“the decedent”) life insurance
               16
                      policy for $125,000 (“the death benefit”). (ECF No. 1). The claimants are Faith Lee, the
               17
                      decedent’s mother, and Petra Wilson, the decedent’s wife. Id. On October 3, 2017, the court
               18
                      dismissed the life insurance provider after it paid $119,598.84 into the court’s registry. (ECF No.
               19
                      52).
               20
                              On September 26, 2018, the court disbursed the undisputed portion of the death benefit to
               21
                      Petra Wilson. (ECF Nos. 111; 112). Ms. Wilson filed a bankruptcy petition in the United States
               22
                      Bankruptcy Court, District of Nevada and, on November 1, 2018, filed a “notice of stay
               23
                      proceedings” in this case. (ECF No. 113). Since Ms. Wilson’s notice, no party has taken action
               24
                      in this case.
               25
                      ...
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties shall file a
                3     status report within seven (7) days of this order.
                4            DATED February 24, 2020.
                5                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
